DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 1-5 in the reply filed on May 9, 2022 is acknowledged.
Claims 6-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 9, 2022.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the term “about” in Claim 4 (two instances) is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claims 2-5, Claims 2 through 5 are rejected under 35 U.S.C. 112(b) by virtue of each claims dependency upon Claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geier et al. (WO 2017211427 A1).
Regarding Claim 1, Geier discloses a support element (10) capable of supporting implants (28, blank abutment which comprises of an implant engaging end 32), such as dental implants, the support element comprising a bar (12) and a plurality of pins (14) that are fitted to the bar (12) and that are arranged parallel to one another, each pin (14) defining a free end that is provided with reception means (38) that are suitable for co-operating with the implant (28) so as to hold it on the reception means (38) of the pin (14), the bar (12) including at least one mounting end (37) for mounting the bar (12) on another support device, thereby forming a support structure; the support element (10) being characterized in that each pin (14) is provided with a removal system (24) for removing the implant (28) from the reception means (38), without coming into contact with an exposed portion of the implant (28). The projection (24) of Geier prevents relative rotational displacement of the abutment (28) and the pin (14); therefore, a user is able to rotate the pin in the reverse direction and remove the abutment (28) without coming into contact with an exposed portion of abutment (28).
Regarding Claim 5, Geier discloses the support element (10) according to Claim 1, as previously discussed above, wherein the bar (12) presents a cross-section of circularly-cylindrical shape (surfaces 42A and 42C are of “circularly-cylindrical shape”) that is truncated in such a manner as to form a longitudinal flat (surfaces 40a and 40c) that is arranged remote from the pins (14). See Fig. 3.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Geier et al. in view of Reed (US 8,875,399 B2).
Regarding Claim 2, Geier disclose the support element according to Claim 1, as previously presented above.
Geier does not disclose wherein the removal system (24) comprises a rotary ring that is mounted on the pin (14), the implant (28) in engagement with the reception means (38) coming into contact with the rotary ring, such that one revolution of the rotary ring causes the implant (28) to disengage from its reception means (38).
However, Reed teaches a rotary ring (26) that is mounted on a pin (23/24), the implant (21/22) in engagement with the reception means (23a) coming into contact with the rotary ring (26), such that one revolution of the rotary ring (26) causes the implant (21/22) to disengage from its reception means (23a). Under a broadest reasonable interpretation, when the collar (26) is positioned near the end of the pin (23/24) such that when the collar (26) is rotated one revolution the implant will disengage from the support.
It would have been obvious to one of ordinary skill in the art (especially dentistry), before the effective filing date of the claimed invention, to modify the support element of Geier, wherein the removal system comprises a rotary ring (Reed, 26) that is mounted on the pin (Geier, 14; Reed, 23/24), the implant (Geier, 28; Reed, 21/22) in engagement with the reception means (Geier, 38; Reed, 23a) coming into contact with the rotary ring (Reed, 26), such that one revolution of the rotary ring (Reed, 26) causes the implant (Geier, 28; Reed, 21/22) to disengage from its reception means (Geier, 38; Reed, 23a), as taught by Reed, for the purpose of providing an additional means for adjustment and handsfree removal of the abutment/implant.
Regarding Claim 3, Geier, as modified, discloses the support element according to Claim 2, as previously presented above, wherein each pin (S5) includes a base (Reed, 24; Geier, 36) that is fitted to the bar (Geier, 12) the base (Reed, 24; Geier, 36) being surmounted by a rod (Geier, 38; Reed, 23a) having a free end that is provided with a thread (Geier, 38; Reed, 23a) forming the reception means, the rotary ring (Reed, 26) being engaged around the rod (Geier, 38; Reed, 23a), bearing against the base (Reed, 24; see Reed Fig. 6), the thread (Geier, 38; Reed, 23a) projecting out from the rotary ring (Reed, 26) in order to enable the implant (Geier, 28; Reed, 21/22) to be screw-fastened on the thread (Geier, 38; Reed, 23a), coming into abutment against the rotary ring (Reed, 26).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Geier et al. 
 Geier, discloses the support element according to Claim 1, as previously presented above, wherein the bar (12) supports about twelve pins (Geier, 14). See Geier, Paragraph 0053, Lines 14 through 1.
Geier may not explicitly disclose the pins at a spacing that lies in the range about 1 cm to 2 cm.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the support element of Geier wherein the pins are located at a spacing that lies in the range about 1 cm to 2 cm., as a matter of design choice, requiring routine experimentation with predictable results, for the purpose of optimizing the spacing required between the work pieces being held by the pins for manufacturing, efficient use, accessibility by tools be used to shape the workpieces, and reduction of materials and overall optimization of the size of the tool for ease of use and handling. Additionally, it has been held that changes in size/proportions and/or the recitation of relative dimensions does not establish patentability over the prior art when the device having the claimed relative dimensions would not perform differently than the prior art device. See MPEP 2144.04.IV.A. It is further noted that the specification does not indicate the criticality of spacing being in the range of about 1 cm to 2 cm nor any evidence of unexpected results.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C MOORE whose telephone number is (571)272-7272. The examiner can normally be reached M-F 730am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C MOORE/Examiner, Art Unit 3723                                                                                                                                                                                                        
Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        June 1, 2022